DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent January 12, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1 and 11 is/are in independent form.  Claim(s) 1, 11, and 13 is/are currently amended; claim(s) 10 and 22 is/are previously presented; claim(s) 3-9 and 14-21 is/are original; claim(s) 2 and 12 is/are cancelled.

Response to Arguments
Applicant’s arguments filed January 12, 2021 have been fully considered but they are not persuasive.
Regarding the independent claims, such as claim 1:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
the reference’s teaching of linking name-spaces of bundles does not teach the claimed linking the name-spaces of applications within bundles, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Examiner further argues that linking name-spaces of applications would be a simple substitution of linking name-spaces of bundles with predictable effects, providing additional suggestion and motivation to combine the references to the rationale on the record.  The predictability is because the applications are by definition within the bundles and the purpose of linking bundles is to link the underlying applications that are functioning in the bundles.
Regarding claim 4, Applicant argues that the reference’s teaching of instantiation is not based on usage of an application.  The Examiner respectfully disagrees.  The Examiner argues that load balancing is generally based on usage by definition.  Applicant further argues that the reference’s teaching of a response to a first running parameter is not a response to dynamic provisioning.  The Examiner respectfully disagrees.  Broadest reasonable interpretation of the term “dynamic” includes some amount of changes with time, including trivial and simplistic changes.  A provisioning using running parameters is a dynamic change and is in response to dynamic provisioning, since the provisioning is a trivial and simple dynamic change.  Therefore, the rejection is not withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1–5, 7–15, and 17–22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0065323 A1 (“Dhamdhere”) in view of US 2019/0272205 A1 (“Jiang”).

As to claim 1, Dhamdhere teaches a method comprising, by a distributed storage system (Dhamdhere Figure 1):
defining a bundle (Dhamdhere Para [0019]: defining a group of applications controlled by an orchestrator) defining a plurality of applications (Dhamdhere Para [0019]: defining applications that will be containerized), provisioning for the plurality of applications (Dhamdhere Para [0019]: provisioning storage for the applications), and cross-namespace definitions between applications of the plurality of applications (Dhamdhere Para [0033]: namespace definitions for inter-application communication);
provisioning (Dhamdhere Para [0019]: provisioning storage for the applications) one or more storage volumes on one or more storage nodes (Dhamdhere Para [0021]: storage systems for the application instance’s data) and processing on one or more compute nodes (Dhamdhere Para [0016]: processing on a container cluster) according to the provisioning for the plurality of applications (Dhamdhere Para [0019]: according to the provisioning of applications in the container clusters that use storage in the storage system);
instantiating instances of the plurality of applications on the one or more compute nodes as defined by the bundle (Dhamdhere Para [0019]: instantiating instances, 112, of applications, 110, in the container clusters, 100) wherein instantiating the instances of the plurality of applications on the one or more compute nodes as defined by the bundle (Dhamdhere Para [0019]: instantiating instances, 112, of applications, 110, in the container clusters, 100) comprises instantiating each instance of the instances of the plurality of applications within a separate container associated with the bundle (Dhamdhere Para [0019]: the applications are “containerized”);
However, Dhamdhere does not teach:
linking name-spaces of one or more instances of the plurality of applications according to the cross-namespace definitions such that both (a) one or more variables of a first instance of a first application of the plurality of applications is 
	Nevertheless, Jiang teaches:
	linking name-spaces of one or more instances of the plurality of applications (Jiang Para [0008]: linking a network name-space to a containerized inter-process communications namespace) according to the cross-namespace definitions (Jiang Para [0008]: according to name-spaces established for  inter-process communications within a container) such that both (a) one or more variables of a first instance of a first application of the plurality of applications is accessible by a second instance of a second application of the plurality of applications (Jiang Para [0008]: the container applications provide a “service” to external containers via the inter-namespace linkage, which entails providing access to computerized information managed by variables of the service) and (b) one or more functions of the first instance of the first application of the plurality of applications is accessible by the second instance of the second application of the plurality of applications (Jiang Para [0008]: the container applications provide a “service” to external containers via the inter-namespace linkage, which entails providing access to computerized information managed by functions of the service).
	Dhamdhere and Jiang are in the same field of distributed container orchestration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings (see the abstract of Jiang).

As to claim 3, Dhamdhere in view of Jiang teaches the method of claim 1, wherein the bundle further defines configuration parameters for each application of the plurality of application (Dhamdhere Para [0013]: defining configuration variables of an object of an application instance), the method further comprising configuring the instances of the plurality of applications according to the configuration parameters (Dhamdhere Para [0013]: performing the configuration according to the configuration parameters to deploy the containerized application).

As to claim 4, Dhamdhere in view of Jiang teaches the method of claim 3, wherein the configuration parameters are a function of the provisioning for the plurality of applications, the method further comprising, by the distributed storage system:
dynamically altering at least one of the provisioning (Jiang Para [0008]: automatically provisioning a load-balancing container) and a topology of the plurality of applications (this element is claimed in the alternative and does not need to be mapped) according to usage of the bundle (Jiang Para [0008]: the purpose of the newly provisioned container is load balancing, which is generally in response to usage); and
dynamically altering the configuration parameters in response to changes in the provisioning for the plurality of applications (Jiang Para [0008]: dynamically altering a running parameter in response to the creation of the load balancing container).

As to claim 5, Dhamdhere in view of Jiang teaches the method of claim 4, further comprising, by the distributed storage system (Dhamdhere Figure 1):
executing the instances of the plurality of applications for a period (Dhamdhere Para [0038]: running an application instance);
receiving a first request to make a snapshot of the bundle (Dhamdhere Para [0038]: receiving a request to take a snapshot);
in response to the first request (Dhamdhere Figure 4: in response to the request at step 410):
(a) creating a storage snapshot of each storage volume of the one or more storage volumes (Dhamdhere Para [0044]: creating a snapshot of a data volume); and
creating a topology snapshot of the topology of the plurality of applications (the examiner interprets that a topology is an ordered set; Dhamdhere Para [0043]: creating an application instance by creating a script based on the ordered relationships defining the order of how a snapshot should be taken).

As to claim 7, Dhamdhere in view of Jiang teaches the method of claim 6, further comprising, by the distributed storage system (Dhamdhere Figure 1):
(Dhamdhere Para [0047]: receive a request to deploy an application instance from the application snapshot of the orchestrated system); and
in response to the second request:
restoring the one or more storage volumes to the storage snapshot (Dhamdhere Para [0052]: restoring the data volumes based on the snapshot);
recreating application instances corresponding to the topology snapshot (Dhamdhere Para [0053]: deploying a new application instance from the snapshot using the resource objects described in Para [0032], which involve the snapshot order); and
restarting the application instances (Dhamdhere Para [0053]: deploying the new application instance).

As to claim 8, Dhamdhere in view of Jiang teaches the method of claim 7, wherein restarting the application instances further includes:
(e) executing a pre-restart routine defined by the bundle for each application instance (Dhamdhere Para [0018]: running a pre-snapshot script defined by the orchestrator for a particular application instance object);
(f) after performing (e), restarting each application instance according to a restart routine defined by the bundle for each application instance (Dhamdhere Para [0019]: running the pre-snapshot script to deploy specific application instances); and
(Dhamdhere Para [0019]: running the post-snapshot script to deploy specific application instances).

As to claim 9, Dhamdhere in view of Jiang teaches the method of claim 7, wherein the second request is a request to clone the bundle (Dhamdhere Para [0052]: the second request may be to restore from a clone) such that multiple instances of the bundle are executing concurrently following performance of (a) through (g) (Dhamdhere Para [0022]: multiple instances of the bundle generally operate following a request by a developer to debug a cloned application).

As to claim 10, Dhamdhere in view of Jiang teaches the  method of claim 8, wherein the one or more storage nodes (Dhamdhere Para [0021]: storage systems for the application instance’s data) are one or more first storage nodes (Dhamdhere Para [0023] and Figure 1: multiple storage systems 140) and the one or more compute nodes (Dhamdhere Para [0019]: instantiating instances, 112, of applications, 110, in the container clusters, 100) are one or more first compute nodes (Dhamdhere Para [0023] and Figure 1: multiple container clusters 100), the method further comprising, by the distributed storage system, performing (a) through (f) on one or more second storage nodes that are different from the one or more first storage nodes and one or more second compute nodes that are different from the one or more first compute nodes (Dhamdhere Para [0023] and Figure 1 illustrated that there are separate container clusters 100-subcript-2 different from storage cluster 100-subscript-1 and different storage volumes 140-subscript-2 different from storage volume 140-subscript-1 for the purpose of snapshotting).

As to claim 11, Dhamdhere teaches a system (Dhamdhere Figure 1: system) comprising
a network (Dhamdhere Para [0025] and Figure 2: network);
a plurality of storage nodes operably coupled to the network (Dhamdhere Para [0021]: storage systems);
a plurality of compute nodes operably coupled to the network (Dhamdhere Para [0016]: processing on a container cluster);
an orchestration (Dhamdhere Para [0019]: an orchestrator) computer coupled to the network and comprising one or more processing devices and one or more one or more memory devices operably coupled to the one or more processing devices, the one or more memory devices storing executable code effective to cause the one or more processing devices (Dhamdhere Figures 1 and 2 illustrate how the orchestrator is connected to the computers and networks) to:
define a bundle (Dhamdhere Para [0019]: defining a group of applications controlled by an orchestrator) defining a plurality of applications (Dhamdhere Para [0019]: defining applications that will be containerized), provisioning for the plurality of applications (Dhamdhere Para [0019]: provisioning storage for the applications), (Dhamdhere Para [0033]: namespace definitions for inter-application communication);
provision (Dhamdhere Para [0019]: provisioning storage for the applications) one or more storage volumes on one or more storage nodes of the plurality of storage nodes (Dhamdhere Para [0021]: storage systems for the application instance’s data) and processing on one or more compute nodes of the plurality of compute nodes (Dhamdhere Para [0016]: processing on a container cluster) according to the provisioning for the plurality of applications (Dhamdhere Para [0019]: according to the provisioning of applications in the container clusters that use storage in the storage system);
instantiate instances of the plurality of applications on the one or more compute nodes as defined by the bundle (Dhamdhere Para [0019]: instantiating instances, 112, of applications, 110, in the container clusters, 100) by instantiating each instance of the instances of the plurality of applications within a separate container associated with the bundle (Dhamdhere Para [0019]: the applications are “containerized”);
However, Dhamdhere does not teach:
link name-spaces of one or more instances of the plurality of applications according to the cross-namespace definitions such that both of (a) one or more variables of a first instance of a first application of the plurality of applications is accessible by a second instance of a second 
		Nevertheless, Jiang teaches:
link name-spaces of one or more instances of the plurality of applications (Jiang Para [0008]: linking a network name-space to a containerized inter-process communications namespace) according to the cross-namespace definitions (Jiang Para [0008]: according to name-spaces established for  inter-process communications within a container) such that both of (a) one or more variables of a first instance of a first application of the plurality of applications is accessible by a second instance of a second application of the plurality of applications (Jiang Para [0008]: the container applications provide a “service” to external containers via the inter-namespace linkage, which entails providing access to computerized information managed by variables of the service) and (b) one or more functions of the first instance of the first application of the plurality of applications is accessible by the second instance of the second application of the plurality of applications (Jiang Para [0008]: the container applications provide a “service” to external containers via the inter-namespace linkage, which entails providing access to computerized information managed by functions of the service).
(see the abstract of Jiang).

As to claim 13, Dhamdhere in view of Jiang teaches the  system of claim 11, wherein the bundle further defines configuration parameters for each application of the plurality of applications (Dhamdhere Para [0013]: defining configuration variables of an object of an application instance), the executable code is further effective to cause the one or more processing devices to configure the instances of the plurality of applications according to the configuration parameters (Dhamdhere Para [0013]: performing the configuration according to the configuration parameters to deploy the containerized application).

As to claim 14, Dhamdhere in view of Jiang teaches the system of claim 13, wherein the configuration parameters are a function of the provisioning for the plurality of applications, the executable code is further effective to cause the one or more processing devices to:
dynamically alter at least one of the provisioning (Jiang Para [0008]: automatically provisioning a load-balancing container) and a topology of the plurality of applications (this element is claimed in the alternative and does not need to be mapped) according to usage of the bundle (Jiang Para [0008]: the purpose of the newly provisioned container is load balancing, which is generally in response to usage); and
dynamically alter the configuration parameters in response to changes in the provisioning for the plurality of applications (Jiang Para [0008]: dynamically altering a running parameter in response to the creation of the load balancing container).

As to claim 15, Dhamdhere in view of Jiang teaches the system of claim 14, wherein the executable code is further effective to cause the one or more processing devices to:
receive a first request to make a snapshot of the bundle (Dhamdhere Para [0038]: receiving a request to take a snapshot) following execution of the instances of the plurality of applications for a period (Dhamdhere Para [0038]: running an application instance);
in response to the first request (Dhamdhere Figure 4: in response to the request at step 410):
(a) invoke creation of a storage snapshot of each storage volume of the one or more storage volumes (Dhamdhere Para [0044]: creating a snapshot of a data volume); and
create a topology snapshot of the topology of the plurality of applications (the examiner interprets that a topology is an ordered set; Dhamdhere Para [0043]: creating an application instance by creating a script based on the ordered relationships defining the order of how a snapshot should be taken).

As to claim 17, Dhamdhere in view of Jiang teaches the system of claim 16, wherein the executable code is further effective to cause the one or more processing devices to:
receiving a second request to roll back to the snapshot of the bundle (Dhamdhere Para [0047]: receive a request to deploy an application instance from the application snapshot of the orchestrated system); and
in response to the second request:
invoke restoring of the one or more storage volumes to the storage snapshot (Dhamdhere Para [0052]: restoring the data volumes based on the snapshot);
invoke recreating of application instances corresponding to the topology snapshot (Dhamdhere Para [0053]: deploying a new application instance from the snapshot using the resource objects described in Para [0032], which involve the snapshot order); and
invoke restarting of the application instances (Dhamdhere Para [0053]: deploying the new application instance).

As to claim 18, Dhamdhere in view of Jiang teaches the system of claim 17, wherein the executable code is further effective to cause the one or more processing devices to invoke restarting of the application instances by:
(e) executing a pre-restart routine defined by the bundle for each application instance (Dhamdhere Para [0018]: running a pre-snapshot script defined by the orchestrator for a particular application instance object);
(f) after performing (e), invoking restarting of each application instance according to a restart routine defined by the bundle for each application instance (Dhamdhere Para [0019]: running the pre-snapshot script to deploy specific application instances); and
(g) after performing (f), executing a post-restart routine defined by the bundle for each application instance (Dhamdhere Para [0019]: running the post-snapshot script to deploy specific application instances).

As to claim 19, Dhamdhere in view of Jiang teaches the system of claim 17, wherein the second request is a request to clone the bundle (Dhamdhere Para [0052]: the second request may be to restore from a clone) such that multiple instances of the bundle are executing concurrently following performance of (a) through (g) (Dhamdhere Para [0022]: multiple instances of the bundle generally operate following a request by a developer to debug a cloned application).

As to claim 20, Dhamdhere in view of Jiang teaches the  system of claim 18, wherein the one or more storage nodes (Dhamdhere Para [0021]: storage systems for the application instance’s data) are one or more first storage nodes (Dhamdhere Para [0023] and Figure 1: multiple storage systems 140) and the one or more compute nodes (Dhamdhere Para [0019]: instantiating instances, 112, of applications, 110, in the container clusters, 100) are one or more first compute nodes (Dhamdhere Para [0023] and Figure 1: multiple container clusters 100), wherein the executable code is further effective to cause the one or more processing devices to perform (a) through (f) with respect to one more second storage nodes that are different from the one or more first storage nodes and one or more second compute nodes that are different from the one or more first compute nodes (Dhamdhere Para [0023] and Figure 1 illustrated that there are separate container clusters 100-subcript-2 different from storage cluster 100-subscript-1 and different storage volumes 140-subscript-2 different from storage volume 140-subscript-1 for the purpose of snapshotting).
define a bundle (Dhamdhere Para [0019]: defining a group of applications controlled by an orchestrator) defining a plurality of applications (Dhamdhere Para [0019]: defining applications that will be containerized), provisioning for the plurality of applications (Dhamdhere Para [0019]: provisioning storage for the applications), and cross-namespace definitions between applications of the plurality of applications (Dhamdhere Para [0033]: namespace definitions for inter-application communication);

As to claim 21, Dhamdhere in view of Jiang teaches the system of claim 11, wherein the bundle defines dependencies among applications of the plurality of applications (Dhamdhere Para [0043]: the orchestrator creates a script based on the ordered dependency relationships defining the order of how a snapshot should be taken), the executable code is further effective to cause the one or more processing devices to:
(Dhamdhere Para [0057]: while snapshotting and recovering application instances in accordance with the scripting of dependencies, concurrency may be used).

As to claim 22, Dhamdhere in view of Jiang teaches the system of claim 11, wherein the bundle defines dependencies among applications of the plurality of applications (Dhamdhere Para [0043]: the orchestrator creates a script based on the ordered dependency relationships defining the order of how a snapshot should be taken), the executable code is further effective to cause the one or more processing devices to:
receive user parameters for (a) a number of instances for one or more applications of the plurality of applications (Dhamdhere Para [0018]: configuration information includes a number of services running in different containers) and (b) an amount of provisioning for at least one of storage, memory, and processor cores for one or more applications of the plurality of applications (Dhamdhere Para [0018]: configuration includes provisioning data volumes and pods, which include storage, memory, and cores); and
store the bundle with the user parameters as a template (Dhamdhere Para [0018]: storing the configuration information as files; Para [0045] provides an example file that includes template in Table 4 line 59 of the table in the section).

s 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0065323 A1 (“Dhamdhere”) in view of US 2019/0272205 A1 (“Jiang”) as applied to claim 5 above, and further in view of US 2014/0006465 A1 (“Davis”).

As to claim 6, Dhamdhere in view of Jiang teaches the method of claim 5 (see the mapping of the independent claim), but does not teach further comprising:
in response to the first request, performing, by the distributed storage system:
(b) flushing buffers of the instances of the plurality of applications;
(c) performing a file system flush on the one or more compute nodes and one or more storage nodes; and
(d) after performing (b) and(c), performing (a).
Nevertheless, Davis teaches:
in response to the first request (Davis Para [0126]: in response to the request to generate snapshots in a distributed file system), performing, by the distributed storage system:
(b) flushing buffers of the instances of the plurality of applications (Davis Para [00126]: flushing the cache to clear the cache);
(c) performing a file system flush on the one or more compute nodes (these claim limitations are in the alternative, therefore only one claim limitation needs to be mapped) and one or more storage nodes (Davis Para [00126]: flushing the cache to clear the cache in the distributed file system); and
(Davis Para [0126]: create a snapshot of the distributed file system).

Dhamdhere, Jiang, and Davis are in the same field of distributed processing and storage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dhamdhere in view of Jiang to include the teachings of Davis because clearing the cache makes space for other data that is more likely to be needed immediately, particularly during snapshotting of a distributed file system (See Davis Para [0126]).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0065323 A1 (“Dhamdhere”) in view of US 2019/0272205 A1 (“Jiang”) as applied to claim 15 above, and further in view of US 2014/0006465 A1 (“Davis”).

As to claim 16, Dhamdhere in view of Jiang teaches the system of claim 15 (see the mapping of the independent claim), but does not teach:
wherein the executable code is further effective to cause the one or more processing devices to, in response to the first request:
(b) invoke flushing buffers of the instances of the plurality of applications;
(c) invoke performing of a file system flush on the one or more compute nodes and one or more storage nodes; and
(d) after performing (b) and(c), performing (a).

Nevertheless, Davis teaches:
(Davis Para [0126]: in response to the request to generate snapshots in a distributed file system):
(b) invoke flushing buffers of the instances of the plurality of applications (Davis Para [00126]: flushing the cache to clear the cache);
(c) invoke performing of a file system flush on the one or more compute nodes (these claim limitations are in the alternative, therefore only one claim limitation needs to be mapped) and one or more storage nodes (Davis Para [00126]: flushing the cache to clear the cache in the distributed file system); and
(d) after performing (b) and(c), performing (a) (Davis Para [0126]: create a snapshot of the distributed file system).

Dhamdhere, Jiang, and Davis are in the same field of distributed processing and storage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dhamdhere in view of Jiang to include the teachings of Davis because clearing the cache makes space for other data that is more likely to be needed immediately, particularly during snapshotting of a distributed file system (See Davis Para [0126]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0102226 A1:  See Abstract for dynamic reconfiguration of nodes in a container platform.
The following art has previously been made of record:
US 2016/0373327 A1: See Figure 7 for communication between namespaces involving a monitoring agent.
US 2017/0214550 A1:  See Figure 5 for inter-container communication.
US 2018/0302335 A1:  See Figure 2 for orchestration topology.
US 2018/0287883 A1:  See Figure 2.
	US 2017/0214550 A1:  Pertinent because of inter-container communication.
	US 2018/0375728 A1:  Pertinent because of Container-as-a-Service and network topologies.
	US 2018/0136931 A1:  Pertinent because of micro-service container and the affinities between the containers.
	US 2018/0113770 A1:  Pertinent because of containerized environments.
	US 2018/0276215 A1:  Pertinent because of sharing images in a multi-container orchestration system.
	US 2018/0285164 A1:  Pertinent because of the inter-container communication.
	US 2019/0109756 A1:  Pertinent because of orchestration of a virtual network platform as a service.
	US 20180302335 A1:  Pertinent because of orchestration.

	US 20190163460 A1:  Pertinent because of image management in an orchestration system.
	US 2017/0235649 A1:  Pausing and ordering orchestrated systems (see Figure 6).
	Weingärtner, Rafael, Gabriel Beims Bräscher, and Carlos Becker Westphall. "A distributed autonomic management framework for cloud computing orchestration." In 2016 IEEE World Congress on Services (SERVICES), pp. 9-17. IEEE, 2016.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 11, 2021